Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KIRT GUYER, individually and on behalf of
all others similarly situated,

Plaintiff,
ORDER

— against — 18 Civ. 9228 (ER)

MGT CAPITAL INVESTMENTS, INC., and
ROBERT B. LADD,

Defendants.

 

 

RAMos, D.J.:

 

Kirt Guyer initiated this action on October 9, 2018 individually and on behalf of
all other persons similarly situated against MGT Capital Investments, Inc. (“MGT”),
Robert B. Ladd, John McAfee, Robert S. Lowrey, Barry C. Honig, John Stetson, Michael
Brauser, John O’Rourke HI, and Mark Groussman, alleging violations of federal
securities law. Doc. 1. On May 14, 2019, an Amended Complaint was filed by Peter Oh,
Kevin Joo Hoon Koo, Sam Koo, Dae C. Paek, and Monica Paek (“Lead Plaintiffs”) on
behalf of themselves and others similarly situated against MGT and Robert B. Ladd.
Doc. 48. The case was subsequently terminated as to Kirt Guyer, John McAfee, Robert S.
Lowrey, Barry C. Honig, John Stetson, Michael Brauser, John O’Rourke II, and Mark
Groussman.

The parties entered into a Stipulation and Agreement of Settlement on September
24, 2019 (the “Settlement Agreement”). Doc. 53, Ex. 1. Before the Court is Lead
Plaintiffs’ unopposed motion for preliminary approval of the proposed class action

settlement.! Doc. 51. Lead Plaintiffs request that the Court: (1) preliminarily certify the

 

! The Court notes that a limited objection has been filed by Bob Thomas, plaintiff in a verified shareholder
derivative action brought on behalf of MGT currently pending in the Supreme Court of the State of New
York, County of Westchester, to the extent that the Settlement Agreement can be construed to release his
claims. Doc. 56.

 

 
Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 2 of 7

settlement class; (2) appoint Lead Plaintiffs as class representatives, their counsel as lead
counsel, and Strategic Claims Services as the claims administrator; (3) preliminarily
approve the settlement; (4) approve the form and content of the notice, the postcard
notice, and the claim form (the “Notice Materials”), as well as the procedures for
distributing these documents; and (5) set a date and time for a fairness hearing. For the

reasons stated below, the motion is GRANTED.
I. PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS

-The proposed class includes “all persons who purchased or otherwise acquired the
securities of MGT between October 9, 2015, and September 7, 2018, inclusive [and were
damaged thereby],” (the “Settlement Class”).” Doc. 52 at 17.

Preliminary settlement approval, provisional class certification, and appointment
of class counsel have several practical purposes, including avoiding the costs of litigating
class status while facilitating a global settlement, ensuring all class members are notified
of the terms of the proposed Agreement, and setting the date and time of the final
approval hearing. See, e.g., In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods.
Liab. Litig., 55 F.3d 768, 790-92 (3d Cir. 1995) (noting practical purposes of
provisionally certifying settlement class); Almonte v. Marina Ice Cream Corp., No. 16
Civ. 00660 (GBD), 2016 WL 7217258, at *1—2 (S.D.N.Y. Dec. 8, 2016) (same). In
examining potential conditional certification of the settlement class, the Court has
considered: (1) the allegations, information, arguments and authorities cited in the
motion for preliminary approval and supporting memorandum and declarations; (2) the

allegations information, arguments, and authorities provided by the parties in connection

 

2 Certain individuals are excluded from the Settlement Class. These include “(i) all Defendants; (ii) all
current or former officers, directors or partners of MGT, its affiliates, parents or subsidiaries; any
corporation, trust or other entity in which any Defendant has or had a controlling interest; (iii) the members
of the immediate families of the Individual Defendants; (iv) the parents, subsidiaries and affiliates of MGT;
(v) the legal representatives, heirs, successors, or assigns of any excluded Person; and (vi) any Person who
timely and validly seeks exclusion from the Class in accordance with the requirements of the Notice.” Doc.
52 at 17 n.3; see also Doc. 53, Ex. | at 6.

 
Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 3 of 7

with the pleadings and motions filed by each of them in this case; (3) Defendant’s
agreement not to oppose conditional certification of the settlement class; (5) the terms of
the Settlement Agreement, including, but not limited to, the definition of the settlement
class; and (6) the elimination of the need, on account of the settlement, for the Court to
consider any trial manageability issues that might otherwise bear on the propriety of class
certification.

The Court finds (exclusively for the present purposes of evaluating the settlement)
that Lead Plaintiffs meet all the requirements for class certification under Federal Rule of
Civil Procedure 23(a) and (b)(3). As required under Rule 23(a), Lead Plaintiffs have
demonstrated that the class is sufficiently numerous, that there are common issues across
the class, that the Lead Plaintiffs’ claims are typical of the class, and that the Lead
Plaintiffs and their attorneys would be effective class representatives and class counsel,
respectively. The Court also finds that the common issues identified by Lead Plaintiffs
predominate over any individual issues in the case such that a class action is superior in
this context to other modes of litigating this dispute. Because the class certification
request is made in the context of settlement only, the Court need not address issues of
manageability. The Court therefore concludes that the purported Class satisfies the
elements of Rule 23(b)(3). Accordingly, pursuant to Rule 23(c) and (e), the court certifies
this class for the purposes of settlement, notice, and award distribution only.

Should this settlement not receive final approval, be overturned on appeal, or
otherwise not reach completion, the class certification granted above shall be dissolved
immediately upon notice to the parties, and this certification shall have no further effect
in this case or in any other case. Lead Plaintiffs will retain the right to seek class and \
collective certification in the course of litigation, and Defendants will retain the right to
oppose class and collective certification. Neither the fact of this certification for

settlement purposes only, nor the findings made herein, may be used to support or oppose

 

 

 
Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 4 of 7

any party’s position as to any future class or collective certification decision in this case,

nor shall they otherwise have any impact on such future decision.

Il. APPOINTMENT OF CLASS REPRESENTATIVES, CLASS
COUNSEL, AND CLAIMS ADMINISTRATOR

Lead Plaintiffs are conditionally certified as class representatives, and Levi &
Korsinsky, LLP is conditionally appointed as lead counsel for the Settlement Class. The

Court approves the appointment of Strategic Claims Services as the claims administrator.
II. PRELIMINARY APPROVAL OF THE SETTLEMENT AGREEMENT
The Settlement Agreement provides a recovery of $750,000 in cash “to fully,

finally, and forever resolve, discharge, release and settle the Settled Claims.” Doc. 53,
Ex. 1 at 1. The Court has reviewed the terms of the Settlement Agreement and the
description of the settlement process in the motion papers. Based on that review, the
Court concludes that the settlement is within the range of possible settlement approval.

The Court has also read and considered the declarations of Donald J. Enright and
of the Lead Plaintiffs in support of preliminary approval. Docs. 53-54. Based on review
of these declarations and their accompanying exhibits, the Court concludes that the
Settlement Agreement was negotiated at arm’s length and is not collusive. The Court
further finds that counsel were fully informed about the strengths and weaknesses of the
class’s case, including the difficulties associated with obtaining recovery, when they
entered into the Settlement Agreement.

As to the proposed plan of allocation, the Court finds that the proposed plan is
also within the range of possible approval such that notice to the Class is appropriate.

Accordingly, the Court hereby grants preliminary approval of the Settlement

Agreement.

IV. APPROVAL OF THE NOTICE MATERIALS, AS WELL AS THE
PROCEDURES FOR DISTRIBUTING THESE DOCUMENTS

The Notice Materials appear to be the best notice practical under the

circumstances and appear to allow potential class members a full and fair opportunity to

 

 
Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 5 of 7

consider the parties’ proposed settlement and develop a response. The Notice Materials
fairly, plainly, accurately, and reasonably inform class members of: (1) appropriate
information about the nature of this litigation, the settlement class at issue, the identity of
class counsel, and the essential terms of the Settlement Agreement; (2) appropriate
information about class counsel’s forthcoming application for attorneys’ fees and other
payments that will be deducted from the settlement fund; (3) appropriate information
about how to participate in the settlement; (4) appropriate information about this Court’s
procedures for final approval of the settlement and the Settlement Agreement; (5)
appropriate information about how to challenge or opt-out of the settlement; and (6)
appropriate instructions as to how to obtain additional information regarding this
litigation, the settlement, and the Settlement Agreement.

The proposed plan for distributing the Notice Materials appears to be a reasonable
method calculated to reach all class members who would be bound by the settlement.
This satisfies the notice requirements of Federal Rule of Civil Procedure 23(e) and all
other legal and due process requirements.

V. CONCLUSION
Accordingly, the Court hereby Orders as follows:

e The Settlement Class is preliminarily certified, and the Settlement
Agreement is Preliminarily approved.

e Lead Plaintiffs are conditionally certified as class representatives; Levi &
Korsinsky, LLP is conditionally appointed as lead counsel for the
Settlement Class; and Strategic Claims Services is appointed as the claims
administrator.

 
Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 6 of 7

e The form and manner of distributing of distributing the proposed Notice
Materials are hereby approved.

e The Notice Materials will be mailed to the Settlement Class no later than
thirty-one business days after entry of this Order (the “Notice Date”).

e The Summary Notice will be published within ten calendar days of the
Notice Date.

e Ahearing pursuant to Rule 23(e) will be held before the Court on May 27,
2020 at 11:00 AM, at the United States District Court, Southern District of
New York, Thurgood Marshall United States Courthouse, 40 Foley Square,
New York, NY 10007, for the following purposes:

oO

To finally determine whether this action satisfies the prerequisites
for class action treatment under Rule 23 and whether Lead
Plaintiffs and Levi & Korsinsky, LLP should be finally certified as
class representatives and lead counsel for the class, respectively;

To determine whether the proposed settlement is fair, reasonable,
and adequate;

To determine whether the proposed plan of allocation for the
proceeds of the settlement is fair and reasonable;

To consider lead counsel’s application for an award of attorneys’
fees and expenses;

To consider Lead Plaintiffs’ requests for the reimbursement of the

costs and expenses they incurred in prosecuting this action on
behalf of the class;

To determine whether final judgment, dismissing the Amended
Complaint against Defendants, with prejudice, should be entered;

To determine whether the releases contemplated by the Settlement
Agreement should become effective; and

To determine whether an order should be entered barring and
enjoining class members from instituting, commencing, assisting,
maintaining or prosecuting, either directly, indirectly, or in a

 

 
Case 1:18-cv-09228-ER Document 57 Filed 12/17/19 Page 7 of 7

representative capacity, any action in any court or tribunal
asserting any of the settled claims.

e All motions in support of final approval shall be filed no later than April
22, 2020.

e All objections and requests for exclusion shall be filed no later than May
6, 2020.

e All reply papers shall be filed no later than May 20, 2020.

e All claim forms will be submitted no later than May 20, 2020.
SO ORDERED.

Dated: December 13, 2019

New York, New York ZN |

EDGARDO Ramos, U.S.D.J.

 
